(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    MARTEL, WARDEN v. CLAIR

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 10–1265. Argued December 6, 2011—Decided March 5, 2012
Respondent Clair was charged with capital murder for the 1984 slaying
  of Linda Rodgers. The main evidence at his trial in California state
  court came from statements Clair made to his former girlfriend in a
  conversation that she secretly recorded for the police. He was con-
  victed and sentenced to death, and his verdict was upheld on direct
  review.
     In 1994, Clair commenced federal habeas proceedings by filing a
  request for appointment of counsel, which the District Court granted
  under 18 U. S. C. §3599. That statute entitles indigent capital habe-
  as petitioners like Clair to appointed counsel. It also contemplates
  that appointed counsel may be “replaced . . . upon motion of the de-
  fendant,” §3599(e), but it does not specify a standard for district
  courts to use in evaluating those motions. Clair’s counsel filed his in-
  itial habeas petition in 1994, and in the late 1990’s, when two associ-
  ates from the firm representing Clair moved to the Office of the Fed-
  eral Public Defender (FPD), the FPD was substituted as counsel of
  record. The District Court held an evidentiary hearing on Clair’s ha-
  beas petition in August 2004, and the parties submitted their post-
  hearing briefs by February 2005. The court subsequently told the
  parties that it did not wish to receive further material about the peti-
  tion. In March, Clair moved to substitute counsel, claiming that his
  attorneys were seeking only to overturn his death sentence, not to
  prove his innocence. After the court asked the parties to address the
  motion, Clair’s counsel informed it that they had met with Clair and
  that he wanted the FPD to continue representing him. The court ac-
  cordingly decided that it would take no action. Six weeks later, how-
  ever, Clair filed another substitution motion, adding one more charge
  to his earlier claims: that his private investigator had discovered that
2                            MARTEL v. CLAIR

                                   Syllabus

    certain physical evidence from the crime scene had never been fully
    tested, but that Clair’s attorneys had done nothing to analyze this ev-
    idence or follow up on its discovery. The court denied the renewed
    motion without further inquiry. On the same day, it also denied
    Clair’s habeas petition.
       Clair sought review of his substitution motion pro se, and the FPD
    appealed the habeas ruling. The Ninth Circuit asked the FPD to ad-
    dress whether substitution was now warranted, and after the FPD
    informed the court that the attorney-client relationship had broken
    down, the court provided Clair with a new lawyer. Clair then asked
    the District Court to vacate the denial of his habeas petition under
    Federal Rule of Civil Procedure 60(b), arguing that he should be al-
    lowed to explore the significance of the new physical evidence for his
    case. The District Court rejected his request, and Clair appealed.
    Consolidating his appeals, the Ninth Circuit vacated the District
    Court’s denial of both his substitution request and his habeas peti-
    tion. Holding that the “interests of justice” standard used in non-
    capital cases, see 18 U. S. C. §3006A, should govern substitution mo-
    tions like Clair’s, it ruled that the District Court abused its discretion
    by failing to inquire into the complaints in Clair’s second letter. Be-
    cause Clair had already received new counsel on appeal, the court de-
    cided the best remedy was to treat Clair’s new counsel as though he
    had been appointed in June 2005 and to allow him to make whatever
    submissions he would have made then, including a motion to amend
    Clair’s habeas petition in light of new evidence.
Held:
    1. When evaluating motions to substitute counsel in capital cases
 under 18 U. S. C. §3599, courts should employ the same “interests of
 justice” standard that applies in non-capital cases under §3006A.
 Pp. 6–12.
       (a) Although §3599 guarantees that indigent capital defendants
 and petitioners seeking federal habeas relief in capital cases will re-
 ceive the assistance of counsel, see, e.g., §§3599(a)(1), (a)(2), (e), and
 contemplates that an appointed attorney may be “replaced by simi-
 larly qualified counsel upon the attorney’s own motion or upon mo-
 tion of the defendant,” §3599(e), the statute fails to specify how a
 court should decide such a motion. Clair argues, and the Ninth Cir-
 cuit agreed, that district courts should use the “in the interests of
 justice” standard of §3006A, which governs the appointment and sub-
 stitution of counsel in federal non-capital litigation. By contrast, the
 State contends that an appointed lawyer can only be replaced when
 the defendant has suffered an “actual or constructive denial” of coun-
 sel—that is, when the lawyer lacks the requisite statutory qualifica-
 tions, has a conflict of interest, or has completely abandoned the
                   Cite as: 565 U. S. ____ (2012)                    3

                              Syllabus

client.
   The Court adopts Clair’s approach, based on the history of §3599.
Before 1988, §3006A governed both capital and non-capital cases, au-
thorizing courts to appoint counsel for federal habeas petitioners and
providing that in all cases in which a court had appointed counsel,
substitution motions should be decided “in the interests of justice.”
§3006A(c). Thus, a court in those days would have used that stand-
ard to evaluate a request like Clair’s. In 1988, Congress enacted
what is now §3599, thus displacing §3006A for persons facing execu-
tion. The new statute grants federal capital defendants and capital
habeas petitioners enhanced rights of representation. Habeas peti-
tioners facing execution now receive counsel as a matter of right, see
§3599(a)(2), and in multiple ways the statute aims to improve the
quality of their representation: it provides them with more experi-
enced counsel than §3006A demands, authorizes higher rates of com-
pensation, and provides more money for investigative and expert
services. These measures “reflec[t] a determination that quality legal
representation is necessary” in all capital proceedings to foster “fun-
damental fairness in the imposition of the death penalty.” McFar-
land v. Scott, 512 U. S. 849, 855, 859. Given this context, the Court
cannot conclude that Congress silently prescribed a substitution
standard that would make it more difficult for those facing capital
punishment to substitute counsel. Adopting a more stringent test
than §3006A’s would deprive capital defendants of a tool they former-
ly had, and non-capital defendants still have, to handle serious rep-
resentational problems. By contrast, utilizing §3006A’s standard
comports with the myriad ways that §3599 seeks to promote effective
representation for persons facing capital punishment. Pp. 6–9.
     (b) The dearth of support for the State’s alternative standard re-
inforces this conclusion. The State concedes that Congress has not
considered its standard in any context; neither has a federal court
used it in any case. The Court prefers to use a familiar standard, al-
ready known to work, than to try out a new one. Moreover, the
State’s proposed test would gut §3599’s substitution provision, be-
cause even absent that provision courts would have an obligation to
ensure that the defendant’s statutory right to counsel was satisfied
throughout the litigation. The State counters that only its approach
comports with the rule that habeas petitioners generally have no
Sixth Amendment right to counsel. But Congress declined to track
that Amendment in providing statutory rights to counsel in both
§3006A and §3599. Thus, the scope of the Amendment cannot an-
swer the statutory question presented here. The State also contends
that the “interests of justice” standard will permit substitution mo-
tions to become a mechanism to defer enforcement of a death sen-
4                           MARTEL v. CLAIR

                                  Syllabus

    tence. But the “interests of justice” standard takes into account
    whether a substitution motion will cause undue delay. Pp. 9–12.
       2. The District Court did not abuse its discretion in denying Clair’s
    second request for new counsel under §3599’s “interests of justice”
    standard. In reviewing substitution motions, the courts of appeals
    have pointed to several relevant considerations, including: the time-
    liness of the motion; the adequacy of the district court’s inquiry into
    the defendant’s complaint; and the asserted cause for that complaint,
    including the extent of the conflict or breakdown in communication
    between lawyer and client. Because a trial court’s decision on substi-
    tution is so fact-specific, it deserves deference and may be overturned
    only for an abuse of discretion.
       Here, the District Court received Clair’s second substitution motion
    on the eve of deciding his 10-year-old habeas petition. Just three
    months earlier, Clair had written the court to complain about his at-
    torneys. After making proper inquiry, the court learned that Clair
    and his counsel had settled their dispute and turned once more to
    ruling on Clair’s habeas petition, only to receive a second letter six
    weeks later. In it Clair maintained his general assertion that his
    lawyers were not trying to prove his innocence, but he also alleged a
    new and significant charge of attorney error: that counsel had re-
    fused to investigate particular, newly located physical evidence.
    Such a charge normally would require the court to make further in-
    quiry; a district court cannot usually rule on a substitution motion
    without exploring why a defendant wants new counsel. But here, the
    motion’s timing precludes a holding that the District Court abused its
    discretion. The court received the letter while putting the finishing
    touches on its denial of Clair’s habeas petition. After years of litiga-
    tion, an evidentiary hearing, and post-hearing briefing, the court had
    instructed the parties that it would accept no further submissions.
    All proceedings had therefore come to a close, and a new attorney
    could have done nothing further in the District Court. In those cir-
    cumstances, the District Court acted within its discretion in denying
    Clair’s substitution motion. Pp. 13–16.
403 Fed. Appx. 276, reversed and remanded.

    KAGAN, J., delivered the opinion for a unanimous Court.
                        Cite as: 565 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–1265
                                   _________________


    MICHAEL MARTEL, WARDEN, PETITIONER v.

              KENNETH CLAIR

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                                 [March 5, 2012] 


  JUSTICE KAGAN delivered the opinion of the Court.
  A federal statute, §3599 of Title 18, entitles indigent
defendants to the appointment of counsel in capital cases,
including habeas corpus proceedings. The statute con-
templates that appointed counsel may be “replaced . . .
upon motion of the defendant,” §3599(e), but it does not
specify the standard that district courts should use in
evaluating those motions. We hold that courts should
employ the same “interests of justice” standard that they
apply in non-capital cases under a related statute, §3006A
of Title 18. We also hold that the District Court here did
not abuse its discretion in denying respondent Kenneth
Clair’s motion to change counsel.
                              I
  This case arises from the murder of Linda Rodgers in
1984. Rodgers resided at the home of Kai Henriksen and
Margaret Hessling in Santa Ana, California. Clair was a
squatter in a vacant house next door. About a week prior
to the murder, police officers arrested Clair for burglariz-
ing the Henriksen-Hessling home, relying on information
Henriksen had provided. On the night the police released
2                     MARTEL v. CLAIR

                      Opinion of the Court

Clair from custody, Hessling returned from an evening out
to find Rodgers’ dead body in the master bedroom, naked
from the waist down and beaten, stabbed, and strangled.
Some jewelry and household items were missing from the
house. See People v. Clair, 2 Cal. 4th 629, 644–647, 828
P. 2d 705, 713–714 (1992); App. to Pet. for Cert. 23–24.
   The district attorney charged Clair with Rodgers’ mur-
der and sought the death penalty. No forensic evidence
linked Clair to the crime; instead, the main evidence
against Clair came from his former girlfriend, Pauline
Flores. Although she later recanted her testimony, see
App. 36–42, Flores stated at trial that she and Clair were
walking in the neighborhood on the night of the murder
and split up near the Henriksen-Hessling house. When
they reunited about an hour later, Flores recounted, Clair
was carrying jewelry and other items and had blood on his
right hand. According to Flores, Clair explained to her
that he had “just finished beating up a woman.” Clair, 2
Cal. 4th, at 647, 828 P. 2d, at 714. The prosecution then
introduced a tape recording of a talk between Flores and
Clair several months after the murder, which Flores had
made in cooperation with the police. On that tape, Clair
at one point denied committing the murder, but also made
several inculpatory statements. For example, when Flores
told Clair that she had seen blood on him, he replied “Ain’t
on me no more” and “They can’t prove nothing.” App. to
Pet. for Cert. 53 (internal quotation marks omitted). And
in response to her continued probing, Clair explained
“[W]hat you fail to realize, how . . . they gonna prove I was
there . . . ? There ain’t no . . . fingerprints, ain’t no . . .
body seen me go in there and leave out there.” Id., at 53–
54 (internal quotation marks omitted). The jury convicted
Clair and sentenced him to death. The California Su-
preme Court upheld the verdict, and this Court denied
review, Clair v. California, 506 U. S. 1063 (1993).
   Clair commenced federal habeas proceedings by filing a
                  Cite as: 565 U. S. ____ (2012)            3

                      Opinion of the Court

request for appointment of counsel, which the District
Court granted under §3599. Clair and his counsel filed an
initial petition for habeas relief in 1994 and, after exhaust-
ing state remedies, an amended petition the following
year. The petition alleged more than 40 claims, involving
such matters as jury selection and composition, sufficiency
of the evidence, prosecutorial misconduct, nondisclosure
of exculpatory materials relating to state witnesses, and
ineffectiveness of trial counsel. In the late 1990’s, two
associates from the firm representing Clair took jobs at
the Office of the Federal Public Defender (FPD), and the
court substituted that office as counsel of record. The
court held an evidentiary hearing on Clair’s habeas peti-
tion in August 2004, and the parties submitted post-
hearing briefs by February 2005. The court subsequently
informed the parties that it viewed the briefing “to be
complete and d[id] not wish to receive any additional
material” about the petition. App. 3–4.
   On March 16, 2005, Clair sent a letter to the court
stating that the FPD attorneys “no longer . . . ha[d] [his]
best interest at hand” and that he did not want them to
continue to represent him. Id., at 24; see id., at 18–25.
Clair alleged that the lawyers had repeatedly dismissed
his efforts to participate in his own defense. Prior to the
evidentiary hearing, Clair wrote, he had become so frus-
trated with the attorneys that he enlisted a private detec-
tive to look into his case. But the lawyers, Clair charged,
refused to cooperate with the investigator; they were
seeking only to overturn his death sentence, rather than to
prove his innocence. As a result, Clair felt that he and his
counsel were not “on the same team.” Id., at 23.
   The District Court responded by asking both parties to
address Clair’s motion to substitute counsel. See id., at
18. The State noted that “[w]hat the trial court does with
respect to appointing counsel is within its discretion,
providing the interests of justice are served.” Id., at 29.
4                     MARTEL v. CLAIR

                     Opinion of the Court

The State further advised the court that “nothing in
[Clair’s] letter require[d] a change” of counsel because the
FPD lawyers had provided appropriate representation and
substitution would delay the case. Ibid. Clair replied to
the court’s request through his FPD attorneys on April 26,
2005. Their letter stated: “After meeting with Mr. Clair,
counsel understands that Mr. Clair wants the [FPD] to
continue to serve as his counsel in this case at this time.”
Id., at 27. On the basis of that representation, the court
determined that it would “take no further action on the
matter at this time.” Id., at 33.
   But the issue resurfaced just six weeks after the court’s
decision. On June 16, 2005, Clair wrote a second letter to
the court asking for substitution of counsel. That letter
again asserted a “total break down of communication”
between Clair and the FPD; according to Clair, he was “no
longer able to trust anybody within that office.” Id., at 62–
63. In explaining the source of the problem, Clair reiter-
ated each of the points made in his prior complaint. And
then he added one more. Clair recounted that his private
investigator had recently learned that the police and dis-
trict attorney’s office were in possession of fingerprints
and other physical evidence from the crime scene that had
never been fully tested. The FPD lawyers, Clair asserted,
were doing nothing to analyze this evidence or otherwise
follow up on its discovery. Clair attributed this failure,
too, to the FPD’s decision to focus on his sentence, rather
than on questions of guilt.
   Two weeks later, the District Court denied Clair’s re-
newed request for substitution without further inquiry.
The court stated: “It does not appear to the Court that a
change of counsel is appropriate. It appears that [Clair’s]
counsel is doing a proper job. No conflict of interest or
inadequacy of counsel is shown.” Id., at 61. On the same
day, the court denied Clair’s habeas petition in a detailed
opinion. Clair v. Brown, Case No. CV 93–1133 GLT (CD
                     Cite as: 565 U. S. ____ (2012)                   5

                         Opinion of the Court

Cal., June 30, 2005), App. to Pet. for Cert. 20–91.
   Clair sought review of his substitution motion pro se,
while the FPD filed a notice of appeal from the denial of
his habeas petition. The Court of Appeals for the Ninth
Circuit instructed the FPD to address whether substitu-
tion of counsel was now warranted, and in October 2005,
the FPD informed the court that “the attorney-client
relationship ha[d] broken down to such an extent that sub-
stitution of counsel [would be] appropriate.” Attorney
for Appellant’s Response to Court’s Sept. 15, 2005 Order,
in No. 05–99005 (CA9), Record, Doc. 9, p. 1. The State did
not comment or object, and the Court of Appeals provided
Clair with a new lawyer going forward. Clair then asked
the District Court to vacate the denial of his habeas peti-
tion under Federal Rule of Civil Procedure 60(b), arguing
that he should be allowed to explore the significance of
the new physical evidence for his case. The District Court
(with a new judge assigned, because the judge previously
handling the case had retired) rejected that request on the
ground that the new evidence did not pertain to any of the
claims presented in Clair’s habeas petition. See App. to
Pet. for Cert. 9–10. Clair appealed that decision as well.1
   After consolidating Clair’s appeals, the Ninth Circuit
vacated the trial court’s denial of both Clair’s request for
new counsel and his habeas petition. See Clair v. Ayers,
403 Fed. Appx. 276 (2010). The Court of Appeals’ opinion
focused on Clair’s substitution motion. Holding that the
“interests of justice” standard should apply to that motion,
——————
  1 While  litigating his Rule 60(b) motion in the District Court, Clair
also pursued discovery in the California state courts relating to the
newly found physical evidence. On the basis of material he obtained,
Clair filed another petition for state habeas relief, alleging (among
other claims) actual innocence and improper suppression of exculpatory
material under Brady v. Maryland, 373 U. S. 83 (1963). The California
Supreme Court summarily denied that petition. See In re Clair, No.
S169188 (Aug. 24, 2011).
6                        MARTEL v. CLAIR

                        Opinion of the Court

the Ninth Circuit ruled that the District Court abused its
discretion by failing to inquire into the complaints in
Clair’s second letter. See id., at 278. The Court of Ap-
peals then considered how to remedy that error, given that
Clair had received new counsel while on appeal. It decid-
ed that “the most reasonable solution” was to “treat Clair’s
current counsel as if he were the counsel who might have
been appointed” in June 2005, and to allow him to make
whatever submissions he would have made then, includ-
ing a motion to amend Clair’s habeas petition in light of
new evidence. Id., at 279.
  We granted certiorari to review this judgment, 564 U. S.
__ (2011), and now reverse.
                             II
   We first consider the standard that district courts
should use to adjudicate federal habeas petitioners’ mo-
tions to substitute counsel in capital cases. The question
arises because the relevant statute, 18 U. S. C. §3599,
contains a notable gap. Section 3599 first guarantees that
indigent defendants in federal capital cases will receive
the assistance of counsel, from pretrial proceedings
through stay applications. See §§3599(a)(1), (a)(2), (e). It
next grants a corresponding right to people like Clair who
seek federal habeas relief from a state death sentence, for
all post-conviction proceedings and related activities. See
§§3599(a)(2), (e); McFarland v. Scott, 512 U. S. 849, 854–
855 (1994); Harbison v. Bell, 556 U. S. 180, 183–185
(2009). And the statute contemplates that both sets of
litigants may sometimes substitute counsel; it notes that
an attorney appointed under the section may be “replaced
by similarly qualified counsel upon the attorney’s own
motion or upon motion of the defendant.” §3599(e).2 But
——————
    2 Section
          3599(e) provides in full:
  “Unless replaced by similarly qualified counsel upon the attorney’s
own motion or upon motion of the defendant, each attorney so appoint-
                    Cite as: 565 U. S. ____ (2012)                   7

                         Opinion of the Court

here lies the rub: The statute fails to specify how a court
should decide such a motion. Section 3599 says not a word
about the standard a court should apply when addressing
a request for a new lawyer.
   The parties offer us two alternative ways to fill this
statutory hole. Clair argues, and the Ninth Circuit
agreed, that district courts should decide substitution
motions brought under §3599 “in the interests of justice.”
That standard derives from 18 U. S. C. §3006A, which
governs the appointment and substitution of counsel in
federal non-capital litigation. By contrast, the State con-
tends that district courts may replace an appointed lawyer
under §3599 only when the defendant has suffered an
“actual or constructive denial” of counsel. Brief for Peti-
tioner 33. That denial occurs, the State asserts, in just
three situations: when the lawyer lacks the qualifications
necessary for appointment under the statute; when he has
a “disabling conflict of interest”; or when he has “complete-
ly abandoned” the client. Id., at 34. On this matter, we
think Clair, not the State, gets it right.
   A trip back in time begins to show why. Prior to 1988,
§3006A governed the appointment of counsel in all federal
criminal cases and habeas litigation, regardless whether
the matter involved a capital or a non-capital offense.
That section provided counsel as a matter of right to most
indigent criminal defendants, from pre-trial proceedings
through appeal. See §§3006A(a)(1), (c) (1982 ed.). In

——————
ed shall represent the defendant throughout every subsequent stage of
available judicial proceedings, including pretrial proceedings, trial,
sentencing, motions for new trial, appeals, applications for writ of
certiorari to the Supreme Court of the United States, and all available
post-conviction process, together with applications for stays of exe-
cution and other appropriate motions and procedures, and shall also
represent the defendant in such competency proceedings and pro-
ceedings for executive or other clemency as may be available to the
defendant.”
8                     MARTEL v. CLAIR

                     Opinion of the Court

addition, the statute authorized courts to appoint counsel
for federal habeas petitioners when “the interests of
justice so require[d],” §3006A(g); and under that provi-
sion, courts almost always appointed counsel to represent
petitioners convicted of capital offenses, see Ruthenbeck,
Dueling with Death in Federal Courts, 4 ABA Criminal
Justice, No. 3, pp. 2, 42 (Fall, 1989). In all cases in which
a court had appointed counsel, §3006A further provided
(as it continues to do) that substitution motions should be
decided “in the interests of justice.” §3006A(c). So in
those days, a court would have used that standard to
evaluate a request like Clair’s.
  In 1988, Congress enacted the legislation now known as
§3599 to govern appointment of counsel in capital cases,
thus displacing §3006A for persons facing execution (but
retaining that section for all others). See Anti-Drug Abuse
Act, 102 Stat. 4393–4394, 21 U. S. C. §§848(q)(4)–(10)
(1988 ed.) (recodified at 18 U. S. C. §3599 (2006 ed. and
Supp. IV)). The new statute grants federal capital defend-
ants and capital habeas petitioners enhanced rights of
representation, in light of what it calls “the seriousness
of the possible penalty and . . . the unique and complex
nature of the litigation.” §3599(d) (2006 ed.). Habeas
petitioners facing execution now receive counsel as a
matter of right, not an exercise of the court’s discretion.
See §3599(a)(2). And the statute aims in multiple ways to
improve the quality of representation afforded to capital
petitioners and defendants alike. Section 3599 requires
lawyers in capital cases to have more legal experience
than §3006A demands.          Compare §§3599(b)–(d) with
§3006A(b). Similarly, §3599 authorizes higher rates of
compensation, in part to attract better counsel. Compare
§3599(g)(1) with §3006A(d) (2006 ed. and Supp. IV). And
§3599 provides more money for investigative and expert
services. Compare §§3599(f) (2006 ed.), (g)(2) (2006 ed.,
Supp. IV), with §3006A(e) (2006 ed. and Supp. IV). As we
                 Cite as: 565 U. S. ____ (2012)           9

                     Opinion of the Court

have previously noted, those measures “reflec[t] a deter-
mination that quality legal representation is necessary” in
all capital proceedings to foster “fundamental fairness
in the imposition of the death penalty.” McFarland, 512
U. S., at 855, 859.
   That understanding of §3599’s terms and origins goes
far toward resolving the parties’ dispute over what stand-
ard should apply. We know that before §3599’s passage,
courts used an “interests of justice” standard to decide
substitution motions in all cases—and that today, they
continue to do so in all non-capital proceedings. We know,
too, that in spinning off §3599, Congress enacted a set of
reforms to improve the quality of lawyering in capital
litigation. With all those measures pointing in one direc-
tion, we cannot conclude that Congress silently prescribed
a substitution standard that would head the opposite way.
Adopting a more stringent test than §3006A’s would de-
prive capital defendants of a tool they formerly had, and
defendants facing lesser penalties still have, to handle
serious representational problems. That result clashes
with everything else §3599 does. By contrast, utilizing
§3006A’s standard comports with the myriad ways that
§3599 seeks to promote effective representation for per-
sons threatened with capital punishment.
   The dearth of support for the State’s alternative stand-
ard reinforces the case for borrowing from §3006A. Recall
that the State thinks substitution proper “only when . . .
counsel is completely denied”—which, the State says,
occurs when counsel lacks the requisite experience; “ac-
tively represents conflicting interests”; or has “total[ly]
desert[ed]” the client. Brief for Petitioner 15, 35, 38. As
the State acknowledges, this test comes from . . . well,
from nowhere. The State conceded during argument that
Congress has not considered (much less adopted) the
standard in any context; neither has a federal court used
it in any case. See Tr. of Oral Arg. 16. Indeed, the stand-
10                    MARTEL v. CLAIR

                     Opinion of the Court

ard is new to the State’s own attorneys. As noted earlier,
when Clair first requested a change of counsel, the State
responded that substitution is a “matter . . . of trial court
discretion,” based on “the interests of justice.” App. 29;
see supra, at 3–4. Only later did the State devise its
present proposal. Inventiveness is often an admirable
quality, but here we think the State overdoes it. To be
sure, we must infer a substitution standard for §3599; in
that sense, we are writing on a blank slate. But in under-
taking that task, we prefer to copy something familiar
than concoct something novel. That enables courts to rely
on experience and precedent, with a standard already
known to work effectively.
   Still worse, the State’s proposed test guts §3599’s pro-
vision for substitution motions. See §3599(e) (2006 ed.)
(appointed counsel may be “replaced . . . upon motion of
the defendant”). According to the State, a court may not
change counsel under §3599 even if the attorney-client
relationship has broken down, so long as the lawyer has
the required qualifications and is “act[ing] as an advo-
cate.” Brief for Petitioner 35. And that is so, continues
the State, even when substitution will not cause delay or
other prejudice—because again, the defendant retains a
functioning lawyer. See id., at 34. That approach, as
already noted, undermines Congress’s efforts in §3599 to
enhance representation in capital cases. See supra, at 8–
9. And beyond that, it renders §3599’s substitution provi-
sion superfluous. Even in the absence of that provision, a
court would have to ensure that the defendant’s statutory
right to counsel was satisfied throughout the litigation; for
example, the court would have to appoint new counsel if
the first lawyer developed a conflict with or abandoned the
client. So by confining substitution to cases in which the
defendant has no counsel at all, the State’s proposal effec-
tively deletes §3599’s substitution clause.
   The State counters that only its approach comports with
                 Cite as: 565 U. S. ____ (2012)          11

                     Opinion of the Court

“this Court’s long-established jurisprudence that habeas
prisoners, including capital prisoners,” have no right to
counsel under the Sixth Amendment. Brief for Petitioner
18; see Murray v. Giarratano, 492 U. S. 1, 10, 12 (1989)
(plurality opinion); id., at 14–15 (KENNEDY, J., concurring
in judgment); cf. Coleman v. Thompson, 501 U. S. 722, 755
(1991) (reserving question of whether the Sixth Amend-
ment guarantees counsel when a habeas proceeding pro-
vides the first opportunity to raise a claim). But we do not
understand the State’s basis for linking use of the “inter-
ests of justice” standard to cases in which an individual
has a Sixth Amendment right. A statute need not draw
the same lines as the Constitution, and neither §3006A
nor §3599 does so in addressing the substitution of
counsel. Section 3006A applies the “interests of justice”
standard to substitution motions even when the Sixth
Amendment does not require representation; that is
presumptively so, for example, when a court provides
counsel to a non-capital habeas petitioner.              See
§§3006A(a)(2)(B), (c). And whatever standard we adopt for
§3599 will likewise apply both to litigants who have and to
litigants who lack a Sixth Amendment right, because the
section offers counsel on the same terms to capital defend-
ants and habeas petitioners. In providing statutory rights
to counsel, Congress declined to track the Sixth Amend-
ment; accordingly, the scope of that Amendment cannot
answer the statutory question presented here.
   The State’s stronger argument relates to delay in capital
proceedings. Under the “interests of justice” standard, the
State contends, substitution motions will become a mech-
anism to defer enforcement of a death sentence, contrary
to historic restrictions on “abuse of the writ” and to the
goals of the Antiterrorism and Effective Death Penalty Act
of 1996 (AEDPA). See Brief for Petitioner 19–22. But this
argument, like the last, forgets that §3599 reaches not just
habeas petitioners but also criminal defendants, who have
12                         MARTEL v. CLAIR

                          Opinion of the Court

not been convicted or sentenced and therefore have no
incentive to delay. Moreover, the State’s claim misjudges
the capacity of the “interests of justice” standard to deal
with such issues. Protecting against abusive delay is an
interest of justice. Because that is so, courts addressing
substitution motions in both capital and non-capital cases
routinely consider issues of timeliness. See, e.g., Hunter v.
Delo, 62 F. 3d 271, 274 (CA8 1995) (citing “the need to
thwart abusive delay” in affirming the denial of a habeas
petitioner’s substitution motion); United States v. White,
451 F. 2d 1225, 1226 (CA6 1971) (per curiam) (approving a
District Court’s refusal to change counsel under §3006A(c)
“on the morning of the trial”). Indeed, we will do so, just
paragraphs from here, in this very case. See infra, at 15–
16. The standard we adopt thus takes account of, rather
than ignores or opposes, the State’s interest in avoiding
undue delay.3



——————
   3 The State also makes a more specific argument based on AEDPA,

see Brief for Petitioner 26–29, but we think it is not well taken. The
State notes that the “interests of justice” standard enables a court,
when ruling on a substitution motion, to take account of a lawyer’s
effectiveness. That consideration, according to the State, conflicts
with AEDPA’s injunction that “[t]he ineffectiveness or incompetence of
counsel during Federal or State collateral post-conviction proceedings
shall not be a ground for relief in a [habeas] proceeding arising under
section 2254.” 28 U. S. C. §2254(i); see §2261(e) (using similar lan-
guage). But most naturally read, §2254(i) prohibits a court from
granting substantive habeas relief on the basis of a lawyer’s ineffec-
tiveness in post-conviction proceedings, not from substituting counsel
on that ground. Cf. Holland v. Florida, 560 U. S. ___, ___ (2010) (slip
op., at 18) (holding that §2254(i) does not preclude equitable tolling of a
statute of limitations based on attorney misconduct in habeas proceed-
ings). Indeed, if the State were right, we would also have to find that
AEDPA silently repealed §3006A’s instruction to courts to apply the
“interests of justice” standard in non-capital habeas cases. We see
nothing to suggest that Congress had that result in mind.
                 Cite as: 565 U. S. ____ (2012)          13

                     Opinion of the Court

                             III
   The remaining question is whether the District Court
abused its discretion in denying Clair’s second request for
new counsel under §3599’s “interests of justice” standard.
We do not think the court did so, although the court’s
failure to make any inquiry into Clair’s allegations makes
this decision harder than necessary.
   As its name betrays, the “interests of justice” standard
contemplates a peculiarly context-specific inquiry. So we
doubt that any attempt to provide a general definition of
the standard would prove helpful. In reviewing substitu-
tion motions, the courts of appeals have pointed to several
relevant considerations. Those factors may vary a bit from
circuit to circuit, but generally include: the timeliness of
the motion; the adequacy of the district court’s inquiry
into the defendant’s complaint; and the asserted cause for
that complaint, including the extent of the conflict or
breakdown in communication between lawyer and client
(and the client’s own responsibility, if any, for that con-
flict). See, e.g., United States v. Prime, 431 F. 3d 1147,
1154 (CA9 2005); United States v. Doe, 272 F. 3d 116, 122–
123 (CA2 2001); Hunter, 62 F. 3d, at 274; United States v.
Welty, 674 F. 2d 185, 188 (CA3 1982). Because a trial
court’s decision on substitution is so fact-specific, it de-
serves deference; a reviewing court may overturn it only
for an abuse of discretion.
   The District Court here received Clair’s second substitu-
tion motion on the eve of deciding his 10-year-old habeas
petition. Recall that three months earlier, following an
evidentiary hearing and post-hearing briefing, Clair had
written the court to complain about his attorneys. In that
first letter, Clair accused his lawyers of refusing to co-
operate with a private detective and, more generally, of
forgoing efforts to prove his innocence. After making
proper inquiry, the court learned that Clair and his attor-
neys had worked through their dispute and Clair no long-
14                    MARTEL v. CLAIR

                      Opinion of the Court

er wanted to substitute counsel. The court thus turned its
attention once again to ruling on Clair’s habeas petition—
only to receive another letter requesting a change in
representation.
   If that second letter had merely recapitulated the
charges in the first, this case would be relatively simple.
Even then, the court might have done well to make further
inquiry of Clair and his counsel. As all Circuits agree,
courts cannot properly resolve substitution motions with-
out probing why a defendant wants a new lawyer. See,
e.g., United States v. Iles, 906 F. 2d 1122, 1130 (CA6 1990)
(“It is hornbook law that ‘[w]hen an indigent defendant
makes a timely and good faith motion requesting that
appointed counsel be discharged and new counsel appoint-
ed, the trial court clearly has a responsibility to determine
the reasons for defendant’s dissatisfaction . . .’ ” (quoting 2
W. LaFave & J. Israel, Criminal Procedure §11.4, p. 36
(1984))). Moreover, an on-the-record inquiry into the
defendant’s allegations “permit[s] meaningful appellate
review” of a trial court’s exercise of discretion. United
States v. Taylor, 487 U. S. 326, 336–337 (1988). But here
the court had inquired, just a short time earlier, into
Clair’s relationship with his lawyers. The court knew that
Clair had responded to that inquiry by dropping his initial
complaints. And the court had reason to think, based on
10 years of handling the case, that those charges lacked
merit: Perhaps most important, the court knew that the
lawyers had raised many challenges not just to Clair’s
sentence, but to his conviction, including to the sufficiency
of the State’s evidence. See, e.g., App. to Pet. for Cert. 27–
69. Especially at this stage of the litigation, those factors
would have provided ample basis to reject a simple reprise
of Clair’s allegations.
   What complicates this case is that in his second letter,
Clair added a new and significant charge of attorney error.
Beyond asserting generally that his lawyers were not
                 Cite as: 565 U. S. ____ (2012)           15

                     Opinion of the Court

trying to prove his innocence, Clair now alleged that coun-
sel had refused to investigate particular, newly located
physical evidence. That evidence, according to Clair,
might have shown that the police had suppressed Brady
material, that his trial counsel had been ineffective in
investigating the murder, or that he had not committed
the offense. See Tr. of Oral Arg. 45–46. Especially in a
case lacking physical evidence, built in part on since-
recanted witness testimony, those possibilities cannot be
blithely dismissed. In the mine run of circumstances,
Clair’s new charge would have required the court to make
further inquiry before ruling on his motion for a new
attorney.
   But here, the timing of that motion precludes a holding
that the District Court abused its discretion. The court
received Clair’s second letter while putting the finishing
touches on its denial of his habeas petition. (That lengthy
decision issued just two weeks later.) After many years
of litigation, an evidentiary hearing, and substantial post-
hearing briefing, the court had instructed the parties that
it would accept no further submissions. See App. 3–4; Tr.
of Oral Arg. 4–5. The case was all over but the deciding;
counsel, whether old or new, could do nothing more in the
trial court proceedings. At that point and in that forum,
Clair’s conflict with his lawyers no longer mattered.
   Clair, to be sure, wanted to press his case further in the
District Court. He desired a new lawyer, after examining
the physical evidence, to make whatever claims followed
from it. But, notably, all of those claims would have been
new; as the District Court later found in ruling on Clair’s
Rule 60(b) motion, the physical evidence did not relate to
any of the claims Clair had previously made in his habeas
petition. See App. to Pet. for Cert. 9–10. A substitute
lawyer thus would have had to seek an amendment of that
petition, as well as an evidentiary hearing or, more likely,
a stay to allow exhaustion of remedies in state court. See
16                        MARTEL v. CLAIR

                         Opinion of the Court

403 Fed. Appx., at 279. The District Court could properly
have rejected that motion, consistent with its order pre-
cluding further submissions (effectively remitting Clair to
state court to pursue the matter). See Mayle v. Felix, 545
U. S. 644, 663 (2005). And if that is so, the court also
acted within its discretion in denying Clair’s request to
substitute counsel, even without the usually appropriate
inquiry. The court was not required to appoint a new
lawyer just so Clair could file a futile motion. We accord-
ingly find that the Court of Appeals erred in overturning
the District Court’s decision.4
  The judgment below is reversed, and the case is re-
manded for further proceedings consistent with this
opinion.
                                             It is so ordered.




——————
  4 We note as well that the Court of Appeals ordered the wrong remedy

even assuming the District Court had abused its discretion in denying
Clair’s substitution motion without inquiry. The way to cure that error
would have been to remand to the District Court to decide whether
substitution was appropriate at the time of Clair’s letter. Unless that
court determined that counsel should have been changed, the Court of
Appeals had no basis for vacating the denial of Clair’s habeas petition.